         Case 1:19-cv-01161-KPF Document 35 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                           Plaintiff,
                                                   19 Civ. 1161 (KPF)
                    -v.-
                                                         ORDER
ROBERT ALEXANDER, and KIZZANG,
LLC,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

        On May 26, 2020, the Court ordered Defendants to file an answer or

otherwise respond to the complaint in this action by June 30, 2020. (Dkt.

#29). On June 29, 2020, the Court granted Defendants request for a 30-day

extension of their time to respond to the complaint. (Dkt. #32). On July 30,

2020, Defendants filed a joint answer to the complaint in this action. (Dkt.

#34).

        Accordingly, the parties are hereby ORDERED to confer and submit a

proposed case management plan and scheduling order to the Court on or

before August 7, 2020.

        SO ORDERED.

Dated: July 31, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
